62 F.3d 1414
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Lemuel KINNEY, Petitioner.UNITED STATES of America, Plaintiff-Appellee,v.Lemuel KINNEY, Defendant-Appellant.
Nos. 95-8027, 95-6525.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 20, 1995.Decided:  Aug. 2, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Leonie M. Brinkema, District Judge.  (CR-94-57-A, CA-94-1573-AM)
E.D.Va.
AFFIRMED IN NO. 94-6525 AND PETITION DENIED IN NO. 95-8027.
Lemuel Kinney, Petitioner Pro Se.
Natalia Combs Greene, William T. Henderson, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, VA;  Joshua R. Hochberg, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.
Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
In No. 95-6525, Appellant appeals from the district court's order granting in part and denying in part his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. Kinney, No. CR-94-57-A (E.D.Va. Jan. 17, 1995).*


2
In No. 95-8027, Petitioner seeks a writ of mandamus seeking expedited processing of this appeal.  Although we grant leave to proceed in forma pauperis, we deny the petition as moot.


3
In light of these dispositions, we deny Appellant's motion for bail pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

No. 95-6525--AFFIRMED
No. 95-8027--PETITION DENIED


*
 Although we grant Appellant's motions to amend his informal brief, we decline to address the arguments raised therein, because they were not raised below.  United States v. The Barge Shamrock, 635 F.2d 1108, 1111 (4th Cir.1980), cert. denied, 454 U.S. 830 (1981).  Accordingly, since we grant Appellant's motions to amend his informal brief, we deny his motion to relinquish jurisdiction